Citation Nr: 0841771	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post resection of distal right clavicle with 
suppuration of the acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The veteran had active service from September 1952 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was previously before the Board in January 2008, at 
which time it was remanded for additional development.  The 
case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

The veteran's status-post resection of distal right clavicle 
with suppuration of the acromioclavicular joint is productive 
of chronic widening of the acromioclavicular joint, but is 
not productive of limitation of motion, ankylosis of the 
scapulohumeral articulation, or impairment of the humerus.


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 20 percent 
for status post resection of the distal right clavicle with 
suppuration of the acromioclavicular joint.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200-5203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
December 2003, February 2006, and February 2008 from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claim for an increased 
disability rating.  These letters also informed him of his 
and VA's respective duties for obtaining evidence.

In addition, a March 2006 letter, as well as the February 
2008 letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  However, because 
the instant decision denies the veteran's claim, no 
disability rating or effective date will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic code and other applicable information for the 
veteran's increased rating claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a 
veterans' service organization in this case.  Further, the 
SOC in October 2005, as well as a July 2008 SSOC, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code for 
rating the relevant disability, and included a description of 
the rating formula for all possible schedular ratings under 
the diagnostic code.  The appellant was, thus, informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
current evaluation assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish his claim in statements by him and his 
representative.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims, including a transcript of the veteran's hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  The rating period for 
consideration in an increased rating claim generally is from 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400 (2007)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The veteran's status post resection of distal right clavicle 
with suppuration of the acromioclavicular joint is evaluated 
as 20 percent disabling, pursuant to the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5203.  Under Diagnostic Code 
5203, a 20 percent evaluation is provided for impairment of 
the clavicle or scapula.  A 20 percent disability evaluation 
is for assignment where there is dislocation of the clavicle 
or scapula, or where there is nonunion of the clavicle or 
scapula, with loose movement.  A disability evaluation in 
excess of 20 percent is not available under Diagnostic Code 
5203, and, as such, the Board will consider whether the 
veteran may be entitled to a higher rating under other 
potentially applicable Diagnostic Codes, including 5200, 
5201, and 5202.

Diagnostic Code 5200 assigns a minimum 30 percent disability 
rating for favorable ankylosis of the scapulohumeral 
articulation, with abduction to 60 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder 
level.  The next-higher 30 percent evaluation may be assigned 
for limitation of motion of the major arm midway between the 
side and shoulder level, and a 40 percent evaluation may be 
assigned for motion of the major arm limited to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under Diagnostic Code 5202, a 20 percent disability rating is 
assigned for malunion of the humerus with moderate deformity 
or for recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level.  A 30 percent disability evaluation is 
assigned for malunion of the major humerus with marked 
deformity or recurrent dislocation of the major 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202.

Documents of record establish that the veteran is right 
handed.

The objective clinical evidence of record indicates that the 
veteran has a history of separation of the acromioclavicular 
joint.  According to his June 2008 VA examination report, 
however, the veteran does not have instability, deformity, 
dislocation, subluxation, or locking of the right shoulder.  
The Board acknowledges that, at his March 2004, August 2005 
and June 2008 VA examinations, he had complaints of pain and 
stiffness.  However, the veteran had right arm forward 
flexion to 90 degrees, and active abduction to 90 degrees, on 
VA examination in March 2004.  There was a positive 
impingement sign.  On VA examination in August 2005, right 
arm forward flexion was to 130 degrees, and abduction was to 
130 degrees.  The examiner noted that joint function on the 
right was not additionally limited, after repetitive use, by 
fatigue, weakness, lack of endurance, or incoordination.  On 
VA examination in June 2008, right arm forward flexion was to 
130 degrees and abduction was to 120 degrees.  There was no 
additional limitation of motion on repetitive use.  
Similarly, the June 2008 VA examiner indicated that there was 
no evidence of muscle atrophy or muscle weakness.  Further, 
the evidence also fails to show that there is recurrent 
dislocation, nonunion, fibrous union, or loss of the head of 
the humerus.  The evidence also indicates the veteran 
currently does not have ankylosis in his right scapulohumeral 
articulation, so Diagnostic Code 5200 is inapplicable.  See  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), both indicating that 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable.  As such, the 
Board is precluded from assigning an initial disability 
rating in excess of 20 percent for status-post resection of 
distal right clavicle with suppuration of the 
acromioclavicular joint 

In concluding that the veteran is entitled to a rating of 20 
percent, but no higher, for his status post resection of 
distal right clavicle with suppuration of the 
acromioclavicular joint, at any time during the rating period 
on appeal, the Board also has considered whether he is 
entitled to a higher rating on the basis of functional loss 
due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He 
reports experiencing pain and stiffness.  Nevertheless, as 
already mentioned, his pain did not inhibit his range of 
motion or otherwise create more than mild functional 
limitations.  There also is no objective clinical indication 
that he has other symptoms, aside from this (e.g., premature 
or excess fatigability, weakness, incoordination, etc.), 
which otherwise result in any additional functional 
limitation in his right arm to a degree or extent that would 
support a rating higher than 20 percent.

In determining that the veteran is not entitled to a rating 
higher than 20 percent, the Board has also considered whether 
the disability at issue warrants an extra-schedular 
evaluation at any time during the rating period on appeal.  
The record on appeal, however, does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that his status post resection of distal right 
clavicle with suppuration of the acromioclavicular joint has 
caused marked interference with his employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for a disability rating higher than 20 percent for 
status post resection of distal right clavicle with 
suppuration of the acromioclavicular joint is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


